United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, RICHMOND
PROCESSING & DISTRIBUTION CENTER,
Sandston, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1517
Issued: March 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 3, 2017 appellant filed a timely appeal from a June 13, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition in the performance of duty causally related to factors of his federal employment.

1
Appellant timely requested oral argument pursuant to section 501.5(b) of Board’s Rules of Procedure.
20 C.F.R. § 501.5(b). By order dated December 18, 2017, the Board exercised its discretion and denied the request,
finding that the arguments on appeal could adequately be addressed based on the case record. Order Denying
Request for Oral Argument, Docket No. 17-1517 (issued December 18, 2017).
2

5 U.S.C. § 8101 et seq.

On appeal appellant maintains that the medical evidence submitted is sufficient to
establish his claim.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as
presented in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On May 30, 2013 appellant, then a 56-year-old supervisor of maintenance operations
(SMO), filed an occupational disease claim (Form CA-2) alleging that working alone on
weekends and at night with an understaffed, unqualified, and untrained workforce caused workrelated stress and anxiety disorders. He indicated that he first became aware of his illness on
May 14, 2013 and of its relationship to his federal employment on May 28, 2013. Appellant’s
regular work hours on Tour 1 were from 9:45 p.m. to 6:45 a.m. Sunday through Thursday. In an
attached narrative statement, he related that, from January 14 to February 24, 2013, he was the
only supervisor on Tour 1 over the weekends when he averaged 10.5 hours daily, without a lunch
break, and that he also worked long hours during the regular work week. Appellant indicated
that he had similar work-related stress in 2005.
In May 2013 the employing establishment referred appellant to the District Reasonable
Accommodation Committee (DRAC) to consider whether an accommodation for his medical
condition was appropriate. The record also includes evidence concerning an investigation and
appellant’s subsequent removal for an incident when he punched a toolbox, and other incidents
when he allegedly threatened acts of violence and made comments about shooting or killing.
This included a May 24, 2013 notice of enforced leave that described a postal inspector interview
with appellant. The enforced leave was finalized on July 25, 2013.
The relevant medical evidence includes a March 27, 2013 report in which Edward A.
Peck, III, Ph.D., noted performing psychological testing. He reported a history that appellant had
service-related knee and head injuries, and claimed disability dating to 2005 when appellant had
mental health treatment.4 Following testing, Dr. Peck indicated that there was a consistent
pattern of reporting from others which indicated that there was an elevated probability that
appellant displayed mental health and/or behavioral issues which could lead to an increased
potential for disruption in the workplace. He advised that appellant should not return to work
due to this threat potential, and opined that there was no indication that his work itself caused his
mental health condition to develop and/or worsen. Dr. Peck recommended anger management
therapy.
In a May 30, 2013 report, Dr. Shireesha Narla, a Board-certified internist, diagnosed
hypertension, diabetes, hyperlipidemia, and generalized anxiety disorder and possible post3

Docket No. 16-1443 (issued February 23, 2017).

4

The record includes information regarding appellant’s 2005 psychiatric diagnosis. By decision dated
July 20, 2006, OWCP denied a claim filed on September 16, 2005, adjudicated under File No. xxxxxx809. The
instant case was adjudicated by OWCP under File No. xxxxxx865.

2

traumatic stress disorder (PTSD). She indicated that a mental health clinic should assess
appellant’s needs for his psychiatric disorders and that his medical diagnoses required
monitoring and medication.
In a report dated July 24, 2013, Dr. Lajuana M. Collins-Morgan, a Board-certified
psychiatrist, noted that appellant was hospitalized from July 15 to 20, 2013.5 She diagnosed
bipolar disorder, generalized anxiety disorder, PTSD (provisional), prescribed medication, and
advised that appellant was incapacitated from February 23, 2013 to present, noting that appellant
had not fully recovered and could not return to work.
By decision dated December 4, 2013, OWCP denied the claim, finding that appellant did
not establish a compensable factor of employment.
Appellant timely requested a hearing before a representative of OWCP’s Branch of
Hearings and Review. OWCP received an undated report from Dr. Suresh Gharse, a psychiatrist,
who provided a fitness-for-duty examination. Dr. Gharse noted appellant’s 2005 psychiatric
history and advised that appellant was stressed because he felt he was always short-staffed and
had to run around to get work done, which was beyond his capacity. He maintained that
appellant was losing control, which was compromising his ability to deal with work in a rational
manner, and that he needed to be transferred to another area with less stress. Dr. Gharse noted
that appellant felt that others were getting away with shady performance and strange practices
and that he denied making threats to anyone. He diagnosed adjustment disorder with anxiety and
possible mood or bipolar disorder. Dr. Gharse advised that appellant was not fit to work at the
current location, but could work in another area of the employing establishment where he would
feel that he could handle the stress and work, and management could realistically address the
situation with, for example, increased manpower or increased training. He opined that appellant
did not pose a clear and direct threat to an identifiable target. Dr. Gharse concluded that
appellant was suffering from work-related anxiety and angrily reacting to stress, noting that
appellant was feeling overwhelmed and cornered by his coworkers and supervisors. He
indicated that appellant clearly needed psychotherapy and perhaps medication along with
appropriate changes at work.
On November 3, 2014 an OWCP hearing representative set aside the December 4, 2013
decision and remanded the case for OWCP to obtain information from the employing
establishment regarding appellant’s supervisory duties and staffing.
The employing
establishment furnished additional information, including a lengthy statement from J.Y.,
maintenance manager. By decision dated May 4, 2015, OWCP denied the claim finding that, as
appellant had not established a compensable employment factor, he did not sustain an injury in
the performance of duty.
On May 18, 2015 appellant requested a hearing. On June 5, 2015 he requested subpoenas
for employing establishment records and for personal testimony of named employing
establishment personnel. In a January 5, 2016 letter, an OWCP hearing representative denied
appellant’s subpoena requests. In a February 22, 2016 decision, she modified the May 4, 2014
decision, finding that appellant had established that he worked as the lone supervisor on some
5

The record includes discharge plans from this hospitalization.

3

occasions. The hearing representative reviewed the medical evidence of record, but denied the
claim because the evidence did not establish that his diagnosed condition was caused by that one
accepted employment factor. She also advised that appellant could appeal the decision if he
disagreed with the denial of the requested subpoenas.
By February 23, 2017 decision, the Board found that OWCP properly denied appellant’s
subpoena request.6 The Board, however, set aside OWCP’s February 22, 2016 denial of the
claim, and remanded the case to OWCP to analyze and develop the medical evidence. OWCP
found that the case was not in posture for decision with respect to the emotional condition issue,
as the evidence of record established two compensable factors of employment -- that he
frequently had to work as the sole SMO on busy Tour 1, and that Tour 1 was understaffed. The
Board indicated that OWCP must base its decision on an analysis of the medical evidence as it
related to those two factors. After such further development, OWCP was to issue a de novo
decision on the merits of appellant’s claim.
Appellant did not submit additional evidence after OWCP’s February 22, 2016 decision.
By decision dated June 13, 2017, OWCP found the medical evidence of record
insufficient to establish that appellant’s claimed emotional condition was causally related to the
accepted compensable factors of employment.7
LEGAL PRECEDENT
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or stress-related
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to his condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to his or her stress-related
condition.8 If a claimant does implicate a factor of employment, OWCP should then determine
whether the evidence of record substantiates that factor.9 When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.10
Causal relationship is a medical issue, and the medical evidence required to establish
causal relationship is rationalized medical evidence.11 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
6

Supra note 3.

7

OWCP initially denied the claim by decision dated May 24, 2017. However, as appeal rights were not included
with the May 24, 2017 decision, OWCP reissued it on June 13, 2017.
8

Leslie C. Moore, 52 ECAB 132 (2000).

9

Dennis J. Balogh, 52 ECAB 232 (2001).

10

Id.

11

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.12 Neither the mere fact that a disease or condition manifests itself during a period
of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.13
ANALYSIS
Appellant, who alleged that employment factors caused an emotional condition, has
established two compensable factors of employment. The factors are that he frequently had to
work as the sole SMO on busy Tour 1, and that Tour 1 was understaffed. The medical evidence
of record, therefore, must be analyzed as it relates to these two factors.14
In his March 27, 2013 report, Dr. Peck opined that work did not cause appellant’s mental
health condition. Neither Dr. Narla, nor Dr. Collins-Morgan provided an opinion on the cause of
appellant’s diagnosed emotional condition. The Board has long held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.15 These opinions are, therefore, insufficient to meet
appellant’s burden of proof to establish that his emotional condition is caused by the two
accepted employment factors.
Nonetheless, the Board finds that this case is not in posture for decision. In his report,
Dr. Gharse, who diagnosed adjustment disorder with anxiety and possible mood or bipolar
disorder, noted that appellant indicated that he was short-staffed and was forced to work beyond
his capacity. He indicated that appellant could not work at the current location, but could work
in another area where he would feel less stressed and that management could realistically address
the situation with, for example, increased manpower or increased training. Dr. Gharse opined
that appellant was suffering from work-related anxiety and indicated that he clearly needed
psychotherapy and perhaps medication along with appropriate changes at work.
The Board finds that Dr. Gharse provided an affirmative opinion on causal relationship
and accurately identified accepted compensable employment factors. While Dr. Gharse’s
opinion is not sufficiently rationalized to meet appellant’s burden of proof, it is sufficient to
require further development of the medical evidence.16
It is well established that proceedings under FECA are not adversarial in nature and
OWCP is not a disinterested arbiter.17 While the claimant has the burden of proof to establish
12

Supra note 8; Gary L. Fowler, 45 ECAB 365 (1994).

13

Dennis M. Mascarenas, 49 ECAB 215 (1997).

14

Supra note 9.

15

Willie M. Miller, 53 ECAB 697 (2002).

16

See J.J., Docket No. 16-1580 (issued April 4, 2017).

17

See Vanessa Young, 56 ECAB 575 (2004).

5

entitlement to compensation, OWCP shares responsibility in the development of the evidence
and to see that justice is done.18 Thus, the Board will remand the case to OWCP for further
development to obtain a rationalized medical opinion as to whether appellant’s emotional
condition is causally related to the accepted compensable employment factors. After this and
such further development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: March 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

Supra note 9.

6

